Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-7, 12-13, 15-18 and 21-28 are pending. Claims 1-4, 8-11, 14 and 19-20 have been cancelled.
The rejection of claims 19 and 20 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn for being cancelled.
The rejection of claims 18 and 19 for being directed to laws of nature/natural phenomenon without significantly more is withdrawn in light of the amendments

Election/Restrictions
Applicant elected, with traverse, the species of SEQ ID NO: 59 in the reply filed on 20 May 2021. Applicant’s request to examine the species of SEQ ID NO: 58, 60 and 61 was acknowledged and entered as they all target miR171b (Applicant response dated 20 May 2021, p. 1, last ¶).

Drawings
The objections to the drawings are withdrawn in light of the amendments thereto. 



Claim Objections 
Claim 5 is objected to for reciting the first instance of the abbreviation “miPEP” without defining the abbreviation.  
The claim is also objected to because the limitation the mount of the miRNA or the amount of miRNA” appears to be redundant.
Claims 6, 15 and 16 also recite this limitation and are therefore objected to for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 12-13 and 15-18 REMAIN rejected, and claims 21-28 are NOW rejected, under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 is drawn to a process for identifying and expressing a micropeptide (miPEP) encoded by a nucleotide sequence contained in the sequence of the primary transcript of a miRNA where an ORF is identified in the miRNA and by comparing a phenotype linked to an amount of the miRNA in a first cell comprising the miRNA in the presence of “a” peptide encoded by the ORF where the peptide is independent of transcription and the phenotype in a second cell linked to the amount of miRNA expressing the miRNA in the “absence” of the peptide being “present” in the second cell and wherein the change in the phenotype linked to the amount of miRNA in the 
The metes and bounds of the claim are indefinite because it is unclear if “a” peptide that is encoded by the ORF is the miPEP that is subsequently expressed in the claimed process, or, if it is merely present in the cell and not the miPEP. 
This indefiniteness arises in part from the fact there is no nexus between the ORF which is identified in part a) and the miPEP encoded by the nucleotide sequence contained in the primary transcript of the miRNA as recited in the preamble.
The metes and bounds are also indefinite because it is not clear if Applicant intends to claim that the peptide encoded by the ORF is heterologously expressed. This issue arises from the fact that the ORF in the primary transcript of the miRNA would naturally be present in the cell and therefore contradicts the limitation that the peptide is in the cell independently of the primary transcript of the miRNA.
The claim is also indefinite for reciting the miRNA in the absence of the peptide being present: it is not clear if the peptide is or is not in the second cell. 
Claims 6, 15 and 16 recite similar claim language and are therefore rejected for the same reasons as provided for claim 5. 
Claim 21 is drawn to a process of identifying and expressing a miPEP in a cell wherein the miRNA modulates the expression of HAM1 and HAM2.
The metes and bounds of the claim are indefinite because it is not clear if this is an active step in the process or if the claim is merely reciting the inherent function of the miRNA. In either case, if the miRNA is responsible for the phenotype then it is not clear why the miPEP is expressed in the cell as required by the claimed process. 

Claims 7, 12-13 and 17-18 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness. 

Response to Arguments
Applicant traverses the rejection of the claims because of the amendments which clarify that one compares the phenotype linked to the amount of miRNA in a cell that expresses the peptide versus the absence of the peptide (Applicant response dated 12 November 2021, p. 11, ¶ 3).
This argument is not persuasive because the claim does not recite that the peptide is “expressed”, but that it is “present”. Moreover, and as noted above in section 9, it is not clear how the peptide is “present”.
If the claimed ORF is synonymous with miPEP, it is suggested that the claim be amended to reflect that it is the heterologous expression of the ORF or miPEP that results in a phenotype when compared to a cell that does not express the ORF or miPEP. An amendment according to this suggestion would reflect the invention as exemplified in Example A on page 121.
However, it is noted that even if the claims were amended in this manner, the amendments would not address the breadth of the claims as discussed infra.
It is also noted that while the claim recites “mature” miRNA, there appears to be no basis for this limitation.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.
	37 CFR 1.118 (a) provides that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
In the instant case, the claims have been amended to include limitations that were not previously claimed, and adequate support for the newly claimed limitations are not found in the disclosure.
	For instance, claim 5 has been amended to encompass a process for identifying a miPEP that includes the limitation a phenotype linked to the “amount” of the miRNA or the “amount” of miRNA in a first eukaryotic cell.   
It is noted that Applicant has not indicated where support for the amended can be found in the specification. Meanwhile, page 121 of the specification discloses that miORFs that correspond to miPEPs leads to an increase in the accumulation of miRNAs (see lines 17-26) which does not appear to a phenotype linked to the “amount” of the miRNA or the “amount” of miRNA in a first eukaryotic cell.   

Applicant is invited to point to the specification where support can be found. THIS IS A NEW MATTER REJECTION.

	
Claims 5-7, 12-13 and 15-18 REMAIN rejected, and claims 21-28 are NOW rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for identifying, synthesizing and expressing MtmiPEP171b1 in M. truncatula to reduce the number of lateral roots, does not reasonably provide enablement for practicing the methods to make and/or use the miPEPs as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
The instant claims broadly encompass various methods of identifying and synthesizing and expressing a miPEP encoded by a nucleotide sequence contained in 
Meanwhile, the specification teaches that the elected species of SEQ ID NO: 59 is a miPEP targeting miR171b in M. trunculata which in turn regulates expression of a gene in the GRAS family involved in floral, foliar and root development, and in mycorrhization nodulation (see p. 71, Table 7). 
The specification teaches that the overexpression of Medicago miR171b leads to a reduction in the HAM1 and HAM2 genes and a reduction in lateral roots (p. 121). ORFs for said miRNA were determined and expressed leading to an increase in miR171b and a reduction in the aforementioned genes. A synthetic peptide/MiPEP encoded by said ORF resulted in a similar phenotype (p. 121). 
However, the instant specification fails to provide adequate guidance for predictably using the synthesized or isolated miPEPs from/in any eukaryotic cell, and fails to provide working examples of how said miPEPs would be used.
This guidance is critical because the state of the art teaches the mechanism by which a miPEP operates is not understood. Therefore, using the miPEPs as broadly claimed in any non-specified eukaryotic cell will produce unexpected results. 
et al teaches the mechanism by which miPEPs activate their encoding primary transcript is not known, and that the molecular basis of miPEP specificity is also unknown (2015, RNA Biology 12(11):1178-1180; p. 1179).
Couzigou et al also reports that miPEPs appear to be variable across plant genera and would not be expected to regulate micro-RNAs that are in plant families that are different from the one the miPEP was taken. Given the state of the art, one of skill in the art would not reasonably expect any miPEP from any eukaryotic cell to have functional activity.
Moreover, miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological function is unknown, and that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs (Lv et al, 2016, Frontiers in Plant Science, 7:1-3; p. 2, col. 1, last ¶).
In fact, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs in eukaryotic cells as broadly claimed (Prel et al, 2021, Int. J. Mol. Sci., 22:1-12; see Abstract). 
Therefore, in the absence of guidance, the breadth of the claims, the lack of working examples and the state of the art, undue trial and error experimentation would be required for the skilled artisan to screen through the multitude of non-exemplified miPEPs either by using nondisclosed fragments as probes or by designing primers to undisclosed regions of an undisclosed peptides and isolating or amplifying any sequence fragment, subcloning the fragments, producing expression vectors and transforming bacteria for the purpose of isolating a peptide and then exposing any 
As such, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled. 

Response to Arguments
Applicant traverses the rejection because the claims do not encompass miRNA that does not encode the miPEP (Applicant response dated 12 November 2021, p. 12, penultimate and last ¶). In other words, it appears that Applicant’s position is that even if the state of the art with respect to miPEP functional activity is not well-understood it does not matter because the claim requires that the miPEP have functional activity as it is linked to a phenotype. 
This argument is unpersuasive because the claims do, in fact, require use of the miPEP: the claims are directed to a process of “expressing” them in a cell. Applicant’s arguments appear to support this position (Applicant response dated 12 November 2021, p. 13). See also claim 18 which requires the use of the miPEP.
Moreover, the instant invention appears to merely invite one to determine the function of a miPEP derived from a miRNA, which in light of the state of the art would be excessive and undue experimentation that is the burden of the skilled practitioner. 
For example, the specification provides no guidance whatsoever for determining what phenotype is associated with a particular miRNA, and thus a miPEP. Thus, one would resort to first determining whether a miPEP from any conceivable eukaryotic cell 
In other words, just because one can identify a miPEP or a phenotype linked to a miRNA does not mean that they can routinely, credibly or predictably determine that there is an actual phenotype linked to said miRNA or miPEP in the exhaustive genus of eukaryotic cells as encompassed by the claims.
Applicant argues that the amendments to claims 15-17 obviate the rejection (Applicant response dated 12 November 2021, p. 12, penultimate ¶), but these arguments do not address the issue presented above. 
Applicant argues the virtues of the instant invention warrant patentability and that pending claims are enabled because claims with similar scope have been previously patented (Applicant response dated 12 November 2021, p. 13).
This argument is not persuasive it does not pertain to whether the scope of the claims are enabled in the context of the In re Wands analysis as discussed above. 

Claims 15-17 REMAIN rejected, and claims 25-28 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Instant claims 15-17 are broadly drawn to a process for identifying a miPEP and increasing the amount of an miRNA in a third eukaryotic cell comprising identifying and 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  
The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
The specification describes that the elected species of SEQ ID NO: 59 is a miPEP targeting miR171b in M. trunculata which in turn regulates expression of a gene in the GRAS family involved in floral, foliar and root development, and in mycorrhization nodulation (see p. 71, Table 7). 
Medicago miR171b leads to a reduction in the HAM1 and HAM2 genes and a reduction in lateral roots (p. 121). ORFs for said miRNA were determined and expressed leading to an increase in miR171b and a reduction in the aforementioned genes. A synthetic peptide/MiPEP encoded by said ORF resulted in a similar phenotype (p. 121). 
Importantly, overexpression of the peptide only lead to an increase in miR171b and not others indicating that a miPEP only has an effect on the miRNA from which it is derived (p. 122). 
Here, Applicant does not identify essential regions of any miPEP, nor does Applicant describe polynucleotide sequences that encode miPEPs having the function increasing the amount of any miRNA as broadly claimed.
Applicant fails to describe a representative number of polynucleotide sequences encoding any miPEP falling within the scope of the claimed genus of polynucleotides which encode functional miPEPs, or the structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  
Furthermore, given the lack of description of the necessary elements essential for any miPEP operable to increase the amount of miRNAs, it remains unclear what features identify any miPEP capable of this function.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function (see Couzigou et al supra).  
Moreover, miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, et al, 2016, p. 2, col. 1, last ¶). In fact, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs (Prel et al, 2021, see Abstract).
Since the genus of miPEPs has not been described by specific structural features and because of the state of the art, the specification fails to provide an adequate written description to support the breath of the claims, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Applicant traverses the rejection of the claims because the structure of miPEPs need not be known: the claims are directed to methods for testing and confirming that an ORF is a miPEP (Applicant response dated 12 November 2021, p. 14 ¶ 3).
This argument is not persuasive because the specification only describes that miPEPs were identified in miRNA that had a known function and resulting phenotype (e.g., miRNA171b, miRNA165a and miR319a: see Examples 1-3). In fact, the specification fails to describe phenotypes observed with other miPEPs (e.g., miPEP165a and miPEP164a and miPEP160b1). With respect to miPEPs from other eukaryotes, the specification fails to describe the expected phenotypes in Drosophila and humans.
Thus, the skilled artisan would not be of the opinion that Applicant possesses the processes as claimed because the specification fails to adequately describe the 
Applicant argues that a representative number of species embodying the instant processes have been described: miPEPs in Arabidopsis and M. truncatula were shown to impact phenotype (Applicant response dated 12 November 2021, p. 14, penultimate ¶).
This argument is unpersuasive because the description of two plant species is not representative of the vast genus of cells as encompassed by the claims
Applicant argues that the pending claims should be deemed adequately described because claims with similar scope have been previously patented (Applicant response dated 12 November 2021, p. 14, last ¶).
This argument is not persuasive because it does not pertain to whether the claims are adequately described in light of the University of California v. Eli Lilly and Co. decision as discussed above. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662